DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-15 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "…the duplicated request check operation,…" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Willis et al. (US 2002/0144081), hereinafter referred to as Willis in view of Kranich (US 5,900,022), hereinafter referred to as Kranich.

Referring to claim 1, Willis teaches, as claimed, a memory controller for controlling an operation of a memory device, the memory controller comprising: a first core configured to receive requests from a host (page 4, ¶48, lines 14-15), each request received with a corresponding first logical address associated with data requested from the host and having a first size (page 4, ¶48, lines 3 and 7); and a second core configured to convert the second logical address into a physical address to or from which the data is to be written or read (page 3, ¶38), the physical address representing a position of a memory cell included in the memory device (i.e.-memory 330, page 1, ¶24, lines 1-4 and page 2, ¶30, lines 1-4).
However, Willis does not teach the step of performing a logical address processing operation of converting the first 
On the other hand, Kranich discloses a virtual memory system comprised of speculative address generating means configured to convert a received virtual/logical address into a second speculated logical address (col. 3, lines 3-8). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Willis and incorporate the step of performing a logical address processing operation of converting the first logical address into a second logical address having a second size different from the first size, as taught by Kranich. The motivation for doing so would have been for reducing the delay between generation of virtual addresses by a processing core and for reducing the time required to retrieve information from a memory.

As to claim 2, the modified Willis in view of Kranich teaches the memory controller of claim 1, wherein the first core includes: a logical address processor configured to convert the first logical address into the second logical address (see Kranich, col. 3, lines 25-30); and a first core queue configured to store the requests and corresponding second logical addresses (see Willis, page 2, ¶30, lines 4-7). 
claim 11, the modified Willis in view of Kranich innately teaches the memory controller of claim 1, wherein both the first core and the second core are configured to be operable to perform a conversion from the first logical address to the second logical address, wherein the second core is operable to perform and complete the conversion from the first logical address to the second logical address when the first core does not complete the conversion (see Kranich, page 4, ¶49). 

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Willis and Kranich, as discussed in claim 1 above, and further in view of Jung et al. (US 10,126,986), hereinafter referred to as Jung.

As to claim 3, the modified Willis teaches the memory controller of claim 1, wherein the first core includes: a first core queue configured to store the write request and the first logical address (see Willis, page 2, ¶30, lines 4-7). 
However, Willis does not teach a duplicated request checker configured to perform a duplicated request check operation to determine whether any two of the requests have been received with a same first logical address and process one of the any two of the requests received with the same first logical address as an invalid request. 

Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to further modify the teachings of Willis and incorporate a duplicated request checker configured to perform a duplicated request check operation to determine whether any two of the requests have been received with a same first logical address and process one of the any two of the requests received with the same first logical address as an invalid request, as taught by Jung. The motivation for doing so would have been to prevent error during the memory read/write operation by invalidating data corresponding to duplicated addresses.

As to claim 4, the modified Willis in view of Jung teaches the memory controller of claim 3, wherein the any two of the requests received with the same first logical address have been received sequentially and the duplicated request checker is configured to determine the one processed as the invalid request based on when the one was received from the host (see Jung, col. 4, lines 35-42). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Willis and Kranich, as discussed in claim 1 above, and further in view of Randell et al. (US 7,610,433), hereinafter referred to as Randell.

As to claim 5, the modified Willis teach the claimed invention except the limitation of claim 5. 
	On the other hand, Randell discloses a memory system comprised of an abnormal power state detector configured to generate abnormal power state information in response to detecting the abnormal power state (col. 7, lines 16-23 and col. 3, lines 41-44).  
	Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to further modify the teachings of Willis so that the first core includes a detector configured to detect an abnormal power state and generate abnormal power state information in response to detecting the abnormal power state, as taught by Randell. The motivation for doing so would have been to initiate an autosave procedure whenever a power failure/interruption is detected, thereby all modified data are written into a backup memory.    


claims 12-15, the claims are substantially the same as claims 1-5 and 11, hence the rejection of claims 1-5 and 11 is applied accordingly.

Referring to claims 16-20, the claims are substantially the same as claims 1-5 and 11, hence the rejection of claims 1-5 and 11 is applied accordingly.

Claim Objections 
Claims 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Examiner’s note:
	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passages as taught by the prior art or disclosed by the Examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS MAMO whose telephone number is (571)270-1726 and fax number (571) 270-2726. The examiner can normally be reached on Monday thru Thursday from 9 AM to 5 PM EST. The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, HENRY TSAI, can be reached on (571) 272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ELIAS MAMO/
Primary Examiner, Art Unit 2184